DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1: Please remove the word “according” from the second to last line of claim 1.
Claim 11: Please modify the recitation of “both flow rate of the water” such that it appears as --both the flow rate of the water--.
Reasons for Allowance
Claims 1–16 are allowed. The following is Examiner’s statement of reasons for allowance:
Trump1  is considered to be the nearest prior art. However, Trump does not appear to teach nor fairly suggest each of the features of independent claims 1 and 11. 
Overview. As an overview, both of these independent claims require a water purification system comprising: (1) a particle accelerator configured to generate an electron beam; (2) a conduit for carrying a fluid, wherein the particle beam and the conduit are configured to be substantially parallel at a point in the conduit where the particle beam is incident on the fluid; and (3) a control system. 
Deficiencies in the prior art. Claim 1 requires that the control system accepts input from a flow meter and further requires a beam control module which adjusts the beam power according to both the input from the flow meter and a desired dosage. Trump fails to disclose a flow meter for its control system as well as a beam control module which functions in the manner claimed. Claim 11 requires that the control system adjusts the beam power according to both the flow rate of the water and a desired dosage. Trump fails to disclose a control system which adjusts beam power in this manner. These claim elements—along with reasoning to combine with Trump—could not be found within the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773          

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                                                                                                                                                                                                                      






    
        
            
        
            
    

    
        1 US 3,901,807 A, issued August 26, 1975 (“Trump”).